Citation Nr: 0910832	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-08 433	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1. Entitlement to a rating higher than 20 percent and a 
rating higher than 30 percent from March 9, 2005, for a left 
eye posterior subcapsular cataract, status post retinal tear 
and ocular hypertension. 

2. Entitlement to a rating higher than 10 percent for a left 
cornea scar.  

3. Entitlement to a rating higher than 20 percent for 
degenerative changes of the cervical spine. 

4. Entitlement to a rating higher than 10 percent for post-
traumatic headaches.  

5. Entitlement to a compensable rating for a deviated nasal 
septum. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to December 1968. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions in March 2004 and in November 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The claims for increase for a left eye cornea scar and for a 
left eye subcapsular cataract with retinal tear and 
hypertension are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. Degenerative changes of the cervical spine are manifested 
by forward flexion of greater than 15 degrees without 
objective neurological abnormality or incapacitating 
episodes.  

2. Post-traumatic headaches do not result in prostrating 
attacks averaging once a month.  

3. The deviated nasal septal is manifested by a 25 percent 
obstruction in the left nostril and 0 percent obstruction in 
the right nostril.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5237 (2008).  

2. The criteria for a rating higher than 10 percent for post-
traumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  

3. The criteria for a compensable rating for a deviated nasal 
septum have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005, July 2005 and March 2006. The 
Veteran was notified of the type of evidence needed to 
substantiate the claims for increase, namely, evidence of an 
increase in severity and the effect on employment and daily 
life.  The Veteran was also informed that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provision for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

As for the lack of notice of the criteria of the Diagnostic 
Codes under which the Veteran is rated, at this stage of the 
appeal, when the Veteran already has notice of the rating 
criteria as provided in the statement of the case, a 
reasonable person could be expected to understand from the 
notice what the criteria were for rating the disabilities.  
For this reason, the content error did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA and private 
records.  The Veteran was afforded VA examinations. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Policy for Ratings

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Degenerative Changes of the Cervical Spine 

The current claim for increase was received in January 2005.  
The degenerative changes of the cervical spine are currently 
rated 20 percent disabling under Diagnostic Code 5237. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).

Under the General Rating Formula, the criteria for the next 
higher rating, 30 percent, are forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Also objective neurological 
abnormality may be separately rated under the appropriate 
Diagnostic Code. 

In addition, the disability may be rated under either the 
General Rating Formula or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  An incapacitating episode was a 
period of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995). In any form of arthritis, 
painful motion is also a factor. 38 C.F.R. § 4.59.

Analysis 

On VA examination in August 2005, the Veteran complained of 
progressive, recurrent, non-radiating neck pain associated 
with cervical stiffness and weakness. He also complained of 
flare-ups about once a day, precipitated by stress and 
working too hard, resulting in a loss of mobility.  He denied 
numbness and tingling in the upper extremities.  The Veteran 
indicated that he retired in January 2004 after working 31 
years and he was not actively seeking work.  He denied any 
incapacitation in the last 12 months.  With regard to 
activities of daily living, the Veteran stated that he has 
pain with prolonged sitting and with turning and twisting of 
his neck. 

On physical evaluation, there was no evidence of muscle spasm 
or tenderness in the paraspinal muscles of the cervical 
spine. There was no obvious deformity in the spinal 
curvature.  Forward flexion was to 40 degrees with pain at 35 
degrees and ending at 20 degrees.  No further limitation was 
noted on repetitive flexion.  

The examiner estimated that during flare-ups there was a 
limitation of flexion to 35 degrees due to pain.  There was 
no sensory deficit and motor strength was 5/5.  The deep 
tendon reflexes were 2/4.  X-rays revealed degenerative 
changes.  The diagnosis was chronic neck strain and no 
current evidence of radiculopathy. 

In the absence of evidence of flexion limited to 15 degrees 
or less or of ankylosis of the entire cervical spine, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criteria 
for the next higher rating under the General Rating Formula 
have not been met.  And the evidence does not show that the 
Veteran has any objective neurological abnormality for a 
separate rating. 

Also, in the absence any evidence of incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months, the criteria for the next higher rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.

On the evidence of the record, the preponderance of the 
evidence is against a rating higher than 20 percent for 
degenerative changes of the cervical spine, and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Post-traumatic Headaches 

The current claim for increase was received in January 2005.  
Post-traumatic headaches are currently rated 10 percent 
disabling under Diagnostic Code 8100. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria 
for the next higher rating, 30 percent, are characteristic 
prostrating attacks occurring on an average of one a month 
over several months. 

On VA examination in August 2005, the Veteran complained of 
progressively worsening headaches that were aggravated by 
stress and activity.  The headaches were characterized as 
severe, sharp, global, and originated in the occipital 
region.  



The Veteran stated that he had a severe exacerbation once 
every three months during which he had to stop what he was 
doing, which are relieved with rest and medication. The 
Veteran indicated that he retired after working 31 years.  He 
denied any incapacitation in the last 12 months.  With regard 
to activities of daily living, the Veteran stated that with 
an acute flare-up, which lasts about an hour, he stops what 
he is doing and after the flare-up he resumes his activities.  
The diagnosis was post-traumatic, nonprostrating headaches.  

Analysis 

In the absence of characteristic prostrating attacks 
occurring on an average of one a month over several months, 
the criteria for the next higher rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, have not been met.

On the evidence of the record, the preponderance of the 
evidence is against a rating higher than 10 percent for 
post-traumatic headaches, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Deviated Nasal Septum  

The current claim for increase was received in January 2005.  
The deviated nasal septum is currently rated zero percent 
under Diagnostic Code 6502. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, the criteria 
for the next higher rating, 10 percent, are 50 percent 
obstruction on the nasal passage on both sides or complete 
obstruction on one side. 

On VA examination in August 2005, the Veteran complained of 
obstructed nasal breathing.  There was a slight nasal septal 
deviation to the right with a 25 percent obstruction in the 
left nostril and 0 percent obstruction in the right nostril.  



Analysis 

In the absence of 50 percent obstruction on the nasal passage 
on both sides or complete obstruction on one side, the 
criteria for a compensable rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, have not been met.

On the evidence of the record, the preponderance of the 
evidence is against a compensable rating for a deviated nasal 
septum, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 20 percent for degenerative changes of 
the cervical spine is denied. 

A rating higher than 10 percent for post-traumatic headaches 
is denied. 

A compensable rating for a deviated nasal septum is denied.  


REMAND

On VA eye examination in August 2005, visual acuity in the 
left eye was 20/400 and vision acuity in the right eye was 
20/25 corrected.  The examiner reported that the Veteran was 
legally blind in the left eye.  In a statement in January 
2006, the Veteran stated that his vision was worse.  As the 
Veteran is legally blind in the left eye, the Veteran's 
statement suggests a worsening of vision in his right eye.  
Also, in March 2009, VA amended 38 C.F.R. § 3.383, pertaining 
to compensation for paired organs, and replaced the word 
"blindness" with the term "impairment of vision," which 
was defined as 20/200 or less. 



As the Board is unable to make a factual determination as to 
the severity of the nonservice-connected right eye, 
additional evidentiary development is needed under the duty 
to assist. 

As for the corneal scar of the left eye, the scar is rated 
under Diagnostic Code 7800   based on disfigurement, 
apparently due to asymmetry of the eyes.  The criteria for 
next higher rating are two or three characteristics of 
disfigurement.  As the Board is unable to make a factual 
determination as to whether there are other characteristics 
of disfigurement under Diagnostic Code 7800, additional 
evidentiary development is needed under the duty to assist.

Accordingly, the claims are REMANDED for the following 
action:

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2. Afford the Veteran a VA eye 
examination to determine the visual 
acuity of the left and right eyes and 
to describe the characteristics of 
disfigurement, if any.  The claims 
folder should be made available to the 
examiner for review. 

On the service-connected corneal scar, 
the examiner is asked to comment on 
whether any of the eight 
characteristics of disfigurement 
enumerated in the note following 
38 C.F.R. § 4.118, Diagnostic Code 
7800, are present.  The eight 
characteristics are: 

A scar 5 or more inches (13 or 
more cm.) in length; 

A scar at least one-quarter inch 
(0.6 cm.) wide at widest part; 

The surface contour of a scar is 
elevated or depressed on 
palpation; 

A scar adherent to underlying 
tissue; 

Hypo-or hyper-pigmented scarring 
in an area exceeding six square 
inches (39 sq. cm.); 

Abnormal texture (irregular, 
atrophic, shiny, scaly, etc.) in 
an area exceeding six square 
inches (39 sq. cm.); 

Missing underlying soft tissue in 
an area exceeding six square 
inches (39 sq. cm.); and 

A scar indurated and inflexible in 
an area exceeding six square 
inches (39 sq. cm.).

3. After the above development is 
completed, adjudicate the claims.  On 
the claim for increase for the left eye 
posterior subcapsular cataract, status 
post retinal tear and ocular 
hypertension, consider the recently 
amended 38 C.F.R. § 3.383.  If any 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


